Citation Nr: 0009473	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware



THE ISSUE

Entitlement to service connection for claimed chloracne as 
due to Agent Orange exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1967 to June 
1971, and from June 1974 to December 1974.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a April 1994 rating decision 
by the RO.  

The veteran testified at a personal hearing at the RO in 
April 1995.  

The case was remanded by the Board to the RO in January 1997 
and in December 1998 for additional development.  



FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed with any current 
disability recognized by VA as due to the exposure to 
herbicide agents used in the Republic of Vietnam.  

3.  No competent medical evidence has been submitted to show 
that the veteran currently suffers from disability manifested 
by chloracne due to his claimed Agent Orange exposure or 
other disease or injury which was incurred in or aggravated 
by service.  



CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for chloracne as secondary to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has skin condition as the result 
of his exposure to Agent Orange in the Republic of Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110 (West 1991).  In addition, 
certain diseases when manifest to a degree of 10 percent or 
more within one year after the veteran's military service 
ended, may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1112, 1113, 1116 (West 1991); 38 C.F.R. § 
3.307(a) (1999).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to an herbicide if it is manifest to a degree of 10 
percent within the first year after the last date on which 
the veteran was exposed to an herbicide during active 
service. 38 C.F.R. § 3.307(a)(6)(ii) (1999).  Therefore, 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required to establish entitlement to the in-service 
presumption of exposure to an herbicide agent.  McCartt v. 
West, 12 Vet. App. 164 (1999).  However, active service in 
Vietnam alone does not presume exposure to herbicide unless 
the veteran develops a listed disorder. McCartt at 168.  

As noted, the diseases listed at 38 C.F.R. § 3.309(e) (1999) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

Because there is no evidence that the veteran has developed 
one of the enumerated diseases, the veteran is not entitled 
to the presumption of inservice exposure to an herbicide. See 
38 C.F.R. § 3.309(e) (1999); McCartt, supra.  Accordingly, 
the veteran is not entitled to a presumption that any claimed 
skin disability is etiologically related to exposure to 
herbicide agents used in the Republic of Vietnam.  

A veteran who is not entitled to the presumption that he was 
exposed to herbicide agents is not precluded from 
establishing service connection with proof of exposure and 
actual direct causation.  See McCartt, Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Where the issue involves medical 
causation, competent medical evidence which indicates that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Therefore, the threshold question which the Board must 
address in this case is whether the appellant has presented a 
well-grounded claim.  A well-grounded claim is one which is 
plausible.  If he has not, the claim must fail and there is 
no further duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, in 
its decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (Court) 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet. App. 341 (1996).  The United States 
Supreme Court declined to review that case.  Epps v. West, 
118 S. Ct. 2348 (1998).  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that, inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Although the veteran asserts that his chloracne had its onset 
during service, this assertion alone cannot make the claim 
well grounded if there is no competent evidence to establish 
a nexus between any related current disability and disease or 
injury in service.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The service medical records are negative for any complaints, 
findings, or diagnosis of chloracne or other forms of acne.  

After service, the veteran was afforded a VA examination in 
June 1975 for other claimed disabilities.  Neither the 
veteran nor the examiner reported any symptoms relating to a 
skin rash or chloracne at that time.  

The veteran is presently incarcerated.  VA outpatient 
treatment records from 1981 indicate that he was scheduled on 
several occasions for VA examinations and for dermatology 
appointments, but missed them due to transportation 
difficulties from the State correctional facility.  A 
clinical record from November 1981 indicates that the veteran 
had a diagnosis of papular acne of the chest, back and 
buttocks, of undetermined etiology.  Another outpatient 
treatment record from 1983 shows treatment for a skin rash.  
In addition, a June 1991 outpatient treatment record shows a 
diagnosis of acne and cysts.  

In April 1995, the veteran testified before a hearing officer 
at the RO.  The veteran testified that he developed a rash in 
service during his duty in Vietnam.  The veteran testified 
that a VA doctor told him that his skin disorder was 
chloracne due to Agent Orange exposure in Vietnam.  

In a January 1997 remand, the Board noted the veteran's 
contention that he was told by a VA doctor that he had 
chloracne and that additional records might exist in support 
of the veteran's contentions.  The RO sent correspondence to 
the veteran in an attempt to obtain any additional medical 
records in support of the veteran's contentions that he was 
diagnosed with chloracne by a VA doctor.  The RO also 
requested outpatient treatment records dated from June 1971 
to June 1981 from the Wilmington VA Medical Center.  That 
facility reported that they had no records of treatment of 
the veteran for chloracne during the specified period.  

In a November 1998 written argument, the veteran's 
representative contended that the Wilmington VA Medical 
Center would not have records of the veteran's treatment from 
the early 1970's, as he was residing in Florida at that time.  
Indeed, the veteran's marriage license, dated August 1971, 
was issued in the State of Florida.  As such, the Board 
remanded the case in December 1998 for appropriate 
development.  

Per the directives set forth in the December 1998 remand, the 
RO contacted the veteran and requested that he identify the 
names, addresses, and approximate dates of treatment for all 
VA and non-VA health care providers who have treated him 
since his first period of service for chloracne, particularly 
any such treatment at a VA facility in Florida during the 
1970's.  However, the veteran did not respond to the RO's 
request for additional information or otherwise provide any 
evidence in support of his claim.  

Thus, in light of the above, it is clear that the current 
medical evidence is negative for any diagnosis of chloracne.  
Therefore, the Board finds that, although the veteran 
currently asserts that he should be service-connected for 
chloracne due to Agent Orange exposure, he has not submitted 
any competent medical evidence to support his assertions.  As 
noted, the Court has stated that a claim must be accompanied 
by supporting evidence; an allegation is not enough.  Tirpak.  
If no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Grottveit citing Tirpak.  
In this case, absent such supporting evidence, the veteran's 
claim of service connection is not well grounded.  

In summary, there is no evidence of a skin rash disability in 
service, or within one year after the veteran's service in 
the Republic of Vietnam or current competent evidence to 
establish a diagnosis of chloracne.  In addition, there is no 
medical nexus between the veteran's currently diagnosed skin 
rashes or acne and any disease or injury in service.  As 
such, all of the prongs of Caluza are not satisfied.  In the 
absence of proof of current disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Therefore, in light of the foregoing, service 
connection for chloracne due to exposure to Agent Orange must 
be denied.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.  



ORDER

Service connection for chloracne, as secondary to exposure to 
Agent Orange, is denied, as a well-grounded claim has not 
been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

